IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE: THE NOMINATION PETITION OF            : No. 8 EAP 2022
STEPHEN KINSEY AS A DEMOCRATIC               :
CANDIDATE FOR STATE                          :
REPRESENTATIVE IN THE 201ST                  :
LEGISLATIVE DISTRICT                         :
                                             :
                                             :
APPEAL OF: TONYA DIANE BAH,                  :
BERNADETTE CORBIN, SHERRIE JOYCE             :
COHEN, AND LAURA S. RICHLIN                  :


                                     ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2022, the Application to File Appellants’ Brief

Nunc Pro Tunc is DENIED. The appeal is QUASHED.